         Case 2:19-cr-00673-ODW Document 6 Filed 11/07/19 Page 1 of 1 Page ID #:19

                                                                                            FILED



                                        UNITED STATES DISTRICT COURT
                                                                  '~~-r~~i t~,5.[ ~ R ~ #r;~„- ~;~~~ ~-
                                     CENTRALDISTRICT OF CALIFORNIA ~~~~R$q~~-Q ~~~ L ~'~.~
                                                                                         -~
                                                             CASE NUMBER:
UNITED STATES OF AMERICA
                                                 PLAINTIFF    ~'~ ~
                                                                  ' GfZ — ~,3 _. ~~~
                  V.

                                                                     REPORT COMMENCING CRIMINAL
                                                                                     ACTION
 USMS#                                        DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 i• Date and dme of arrest: ~ ~ ~ ~ I ~ ~        ~ ', e p                     ~ AM      ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:    ~ Yes      ~,No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):   [Yes         ❑ Nn

4. Charges under which defendant has been booked:

    B US~ l3H N            - ~.~.,1~ ~~.1 n
5. Offense charged is a:   [Felony          ❑Minor Offense         ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:   ~ No      (~1'es      Language:     ~r•-~ ~'`N ~ A,~

7• Year of Birth: `~ ~1

8. Defendant has retained counsel:       ~ No
   ~Yes          Name: ~ji ~rZ(,~ ~~ p ~•~ ~J                        Phone Number: ~'j ~ ej ~~ 3~;(~ -- ~ ~7


9. Name of Pretrial Services Officer notified: ~~-~-~,~

10. Remarks (if any):


11. Name: ~S(,(~,~u        ~(L~~~Y(,                   (please print)

12. Office Phone Number: 21~ - 31 S - ~ ~j 7~,                           13• Agency:    ~ .r2.~ - L ~

14. Signature:                                                           15. Date:   1 ~ I ^~ ~ l ~


CR-64(05/18)                             REPORT COMMENCING CRIMINAL ACTION
